Exhibit 10.4

 

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE
BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE. THESE SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.

 

massroots, inc.

 

Convertible Promissory Note

 

Issuance Date:  December [  ], 2019 Principal Amount: $[  ] Note No. [  ]      

 

FOR VALUE RECEIVED, MassRoots, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of [  ], or registered assigns (the
“Holder”), the amount set out above as the Principal Amount (as reduced pursuant
to the terms hereof pursuant to redemption, conversion or otherwise, the
“Principal Amount”) when due, whether upon the Maturity Date (as defined below),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest (“Interest”) on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
“Issuance Date”) until the same becomes due and payable, upon the Maturity Date
or acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).

 

The Principal Amount is [  ] ($[  ]) plus accrued and unpaid interest and any
other fees. For purposes hereof, the term “Outstanding Balance” means the
Principal Amount, as reduced or increased, as the case may be, pursuant to the
terms hereof for conversion, breach hereof or otherwise, plus any accrued but
unpaid interest, collection and enforcements costs, and any other fees,
penalties, damages or charges incurred under this Convertible Promissory Note
(this “Note”). Terms not defined herein shall have the meaning ascribed to them
in that certain Exchange Agreement, dated as of even date herewith, by and
between the Company and the Holder.

 

(1) GENERAL TERMS

 

(a) Payment of Principal. The “Maturity Date” shall be [  ], as may be extended
at the option of the Holder in the event that, and for so long as, an Event of
Default (as defined below) shall not have occurred and be continuing on the
Maturity Date (as may be extended pursuant to this Section 1) or any event shall
not have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure would result in an Event of Default.

 



Interest. Interest shall accrue at a rate of twelve percent per annum (12%) (the
“Interest Rate”) beginning on the Issuance Date to the Principal Amount. The
Interest hereunder shall be paid on the Maturity Date (or sooner as provided
herein) to the Holder or its assignee in whose name this Note is registered on
the records of the Company regarding registration and transfers of Notes in cash
or converted into Common Stock at the Conversion Price upon the conversion of
this Note, at the option of the Company.

 



 

 

 

(2) EVENTS OF DEFAULT.

 

(a) An “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i) The Company’s failure to pay to the Holder any amount of the Principal
Amount, Interest, or other amounts when and as due under this Note (including,
without limitation, the Company’s failure to pay any redemption payments or
amounts hereunder);

 

(ii) A Conversion Failure as defined in Section 3(b)(ii)

 

(iii) The Company or any subsidiary of the Company shall commence, or there
shall be commenced against the Company or any subsidiary of the Company under
any applicable bankruptcy or insolvency laws as now or hereafter in effect or
any successor thereto, or the Company or any subsidiary of the Company commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Company or any
subsidiary of the Company or there is commenced against the Company or any
subsidiary of the Company any such bankruptcy, insolvency or other proceeding
which remains undismissed for a period of 61 days; or the Company or any
subsidiary of the Company is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or the
Company or any subsidiary of the Company suffers any appointment of any
custodian, private or court appointed receiver or the like for it or any
substantial part of its property which continues undischarged or unstayed for a
period of sixty one (61) days; or the Company or any subsidiary of the Company
makes a general assignment for the benefit of creditors; or the Company or any
subsidiary of the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company or any subsidiary of the Company shall call a meeting of its creditors
with a view to arranging a composition, adjustment or restructuring of its
debts; or the Company or any subsidiary of the Company shall by any act or
failure to act expressly indicate its consent to, approval of or acquiescence in
any of the foregoing; or any corporate or other action is taken by the Company
or any subsidiary of the Company for the purpose of effecting any of the
foregoing;

 

(iv) The Company or any subsidiary of the Company shall default in any of its
obligations under any other Note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the Company or any subsidiary of the Company in an
amount exceeding $50,000, whether such indebtedness now exists or shall
hereafter be created; and

 

(v) The Common Stock is suspended or delisted for trading on the Over the
Counter OTCQB Venture Marketplace or OTCPink Open Marketplace (the “Primary
Market”).

 

(vi) The Company loses its ability to deliver shares via “DWAC/FAST” electronic
transfer.

 

(vii) The Company loses its status as “DTC Eligible.”

 

(viii) The Company shall become late or delinquent or fails to file with the SEC
any required reports under Section 13 or 15(d) of the Exchange Act within the
time required (including any applicable extension period) by the rules and
regulations thereunder.

 



2

 

 

(ix) The Company shall fail to reserve and keep available out of its authorized
Common Stock a number of shares equal to at least 3 (three) times the full
number of shares of Common Stock issuable upon conversion of all outstanding
amounts under this Note. This requirement shall be waived until December 31,
2019.

 

(x) After December 31, 2019, the Company shall fail to meet all requirements to
satisfy the availability of Rule 144 to the Investor or its assigns including
but not limited to timely fulfillment of its filing requirements as a
fully-reporting issuer registered with the SEC, requirements for XBRL filings,
and requirements for disclosure of financial statements on its website.

 

(xi) The Company shall be a party to any change of control transaction. “Change
of control” means the occurrence after the date hereof of any of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 50% of the
voting securities of the Company (b) the Company merges into or consolidates
with any other Person, or any Person merges into or consolidates with the
Company and, after giving effect to such transaction, the shareholders of the
Company immediately prior to such transaction own less than 50% of the aggregate
voting power of the Company or the successor entity of such transaction, (c) the
Company sells or transfers all or substantially all of its assets to another
Person, (d) a replacement at one time or within a three year period of more than
one-half of the members of the Board of Directors which is not approved by a
majority of those individuals who are members of the Board of Directors on the
Original Issuance Date (or by those individuals who are serving as members of
the Board of Directors on any date whose nomination to the Board of Directors
was approved by a majority of the members of the Board of Directors who are
members on the date hereof),or (e) the execution by the Company of an agreement
to which the Company is a party or by which it is bound, providing for any of
the events set forth in clauses (a) through (d) above. “Person” means an
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

 

(b) Upon the occurrence of any Event of Default, the Outstanding Balance shall
immediately increase to 130% of the Outstanding Balance immediately prior to the
occurrence of the Event of Default (the “Default Effect”) and a penalty of $100
(one hundred) per day shall accrue until the default is remedied. The Default
Effect shall automatically apply upon the occurrence of an Event of Default
without the need for any party to give any notice or take any other action. In
addition, all amounts due and payable under the Note shall, at the election of
the holder, accelerate and become immediately due and payable upon notice from
the Holder to the Company.

 

(3) CONVERSION OF NOTE. This Note shall be convertible into shares of the
Company’s Common Stock, on the terms and conditions set forth in this Section 3.

 

(a) Conversion Right. Subject to the provisions of Section 3(c), at any time
after the Issuance Date, the Holder shall be entitled to convert any portion of
the outstanding and unpaid Conversion Amount (as defined below) into fully paid
and nonassessable shares of Common Stock in accordance with Section 3(b), at the
Conversion Price (as defined below). The number of shares of Common Stock
issuable upon conversion of any Conversion Amount pursuant to this Section 3(a)
shall be equal to the quotient of dividing the Conversion Amount by the
Conversion Price. The Company shall not issue any fraction of a share of Common
Stock upon any conversion. If the issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share. The Company shall pay any
and all transfer agent fees, legal fees, costs and any other fees or costs that
may be incurred or charged in connection with the issuance of shares of the
Company’s Common Stock to the Holder arising out of or relating to the
conversion of this Note.

 



3

 

 

(i) “Conversion Amount” means the portion of the Principal Amount and Interest
to be converted, plus any penalties, redeemed or otherwise with respect to which
this determination is being made.

 

(ii) “Conversion Price” shall equal $0.005 per share.

 

(b) Mechanics of Conversion.

 

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by email,
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York, NY Time, on such date, a copy of an executed notice of conversion in the
form attached hereto as Exhibit A (the “Conversion Notice”) to the Company. On
or before the third Business Day following the date of receipt of a Conversion
Notice (the “Share Delivery Date”), the Company shall (A) if legends are not
required to be placed on certificates of Common Stock pursuant to the then
existing provisions of Rule 144 of the Securities Act (“Rule 144”) and provided
that the Transfer Agent is participating in the Depository Trust Company’s
(“DTC”) Fast Automated Securities Transfer Program, credit such aggregate number
of shares of Common Stock to which the Holder shall be entitled to the Holder’s
or its designee’s balance account with DTC through its Deposit Withdrawal Agent
Commission system or (B) if the Transfer Agent is not participating in the DTC
Fast Automated Securities Transfer Program, issue and deliver to the address as
specified in the Conversion Notice, a certificate, registered in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder shall be entitled which certificates shall not bear any restrictive
legends unless required pursuant the Rule 144. If this Note is physically
surrendered for conversion and the outstanding Principal of this Note is greater
than the Principal portion of the Conversion Amount being converted, then the
Company shall, upon request of the Holder, as soon as practicable and in no
event later than three (3) Business Days after receipt of this Note and at its
own expense, issue and deliver to the holder a new Note representing the
outstanding Principal not converted. The Person or Persons entitled to receive
the shares of Common Stock issuable upon a conversion of this Note shall be
treated for all purposes as the record holder or holders of such shares of
Common Stock upon the transmission of a Conversion Notice. “Business Day(s)”
means any weekday that the banks in New York are open for business.

 

(ii) Company’s Failure to Timely Convert. If within two (2) Trading Days after
the Company’s receipt of the facsimile or email copy of a Conversion Notice the
Company shall fail to issue and deliver to Holder via “DWAC/FAST” electronic
transfer the number of shares of Common Stock to which the Holder is entitled
upon such holder’s conversion of any Conversion Amount (a “Conversion Failure”),
the Principal Amount of the Note shall increase by $2,000 per day until the
Company issues and delivers a certificate to the Holder or credit the Holder’s
balance account with DTC for the number of shares of Common Stock to which the
Holder is entitled upon such holder’s conversion of any Conversion Amount (under
Holder’s and Company’s expectation that any damages will tack back to the
Issuance Date). Company will not be subject to any penalties once its transfer
agent processes the shares to the DWAC system. If the Company fails to deliver
shares in accordance with the timeframe stated in this Section, resulting in a
Conversion Failure, the Holder, at any time prior to selling all of those
shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Outstanding Balance with the rescinded conversion shares
returned to the Company (under Holder’s and Company’s expectations that any
returned conversion amounts will tack back to the original date of the Note).

 



4

 

 

(iii) DWAC/FAST Eligibility. If the Company fails for any reason to deliver to
the Holder the Shares by DWAC/FAST electronic transfer (such as by delivering a
physical stock certificate), or if there is a Conversion Failure as defined in
Section 3(b)(ii), and if the Holder incurs a Market Price Loss, then at any time
subsequent to incurring the loss the Holder may provide the Company written
notice indicating the amounts payable to the Holder in respect of the Market
Price Loss and the Company must make the Holder whole by either of the following
options at Holder’s election:

 

Market Price Loss = [(High trade price for the period between the day of
conversion and the day the shares clear in the Holder’s brokerage account) x
(Number of shares receivable from the conversion)] – [(Net Sales price realized
by Holder) x (Number of shares receivable from the conversion)].

 

Option A – Pay Market Price Loss in Cash. The Company must pay the Market Price
Loss by cash payment, and any such cash payment must be made by the third
Business Day from the time of the Holder’s written notice to the Company.

 

Option B – Add Market Price Loss to Outstanding Balance. The Company must pay
the Market Price Loss by adding the Market Price Loss to the Outstanding Balance
(under Holder’s and the Company’s expectation that any Market Price Loss amounts
will tack back to the Issuance Date).

 

In the case that conversion shares are not deliverable by DWAC/FAST electronic
transfer an additional 10% discount to the Conversion Price will apply.

 

(iv) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion of any portion of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless (A) the full Conversion Amount represented by this Note is being
converted or (B) the Holder has provided the Company with prior written notice
(which notice may be included in a Conversion Notice) requesting reissuance of
this Note upon physical surrender of this Note. The Holder and the Company shall
maintain records showing the Principal and Interest converted and the dates of
such conversions or shall use such other method, reasonably satisfactory to the
Holder and the Company, so as not to require physical surrender of this Note
upon conversion.

 

(c) Limitations on Conversions or Trading.

 

(i) Beneficial Ownership. The Company shall not effect any conversions of this
Note and the Holder shall not have the right to convert any portion of this Note
or receive shares of Common Stock as payment of interest hereunder to the extent
that after giving effect to such conversion or receipt of such interest payment,
the Holder, together with any affiliate thereof, would beneficially own (as
determined in accordance with Section 13(d) of the Exchange Act and the rules
promulgated thereunder) in excess of 9.99% of the number of shares of Common
Stock outstanding immediately after giving effect to such conversion or receipt
of shares as payment of interest. Since the Holder will not be obligated to
report to the Company the number of shares of Common Stock it may hold at the
time of a conversion hereunder, unless the conversion at issue would result in
the issuance of shares of Common Stock in excess of 9.99% of the then
outstanding shares of Common Stock without regard to any other shares which may
be beneficially owned by the Holder or an affiliate thereof, the Holder shall
have the authority and obligation to determine whether the restriction contained
in this Section will limit any particular conversion hereunder and to the extent
that the Holder determines that the limitation contained in this Section
applies, the determination of which portion of the principal amount of this Note
is convertible shall be the responsibility and obligation of the Holder. If the
Holder has delivered a Conversion Notice for a principal amount of this Note
that, without regard to any other shares that the Holder or its affiliates may
beneficially own, would result in the issuance in excess of the permitted amount
hereunder, the Company shall notify the Holder of this fact and shall honor the
conversion for the maximum principal amount permitted to be converted on such
Conversion Date in accordance with Section 3(a) and, any principal amount
tendered for conversion in excess of the permitted amount hereunder shall remain
outstanding under this Note.

 

5

 

 

(ii) Capitalization. So long as this as this Note is outstanding, upon written
request of the Holder, the Company shall furnish to the Holder the then-current
number of common shares issued and outstanding, the then-current number of
common shares authorized, and the then-current number of shares reserved for
third parties.

 

(d) Other Provisions.

 

(i) Share Reservation. The Company shall at all times reserve and keep available
out of its authorized Common Stock a number of shares equal to at least 3
(three) times the full number of shares of Common Stock issuable upon conversion
of all outstanding amounts under this Note; and within 3 (three) Business Days
following the receipt by the Company of a Holder’s notice that such minimum
number of shares of Common Stock is not so reserved, the Company shall promptly
reserve a sufficient number of shares of Common Stock to comply with such
requirement. The share reservation requirement shall be waived until December
31, 2019.

 

(ii) Prepayment. During the first 180 days this Note is in effect, upon five
Business Days’ notice to Holder (“Notice Period”), the Company may redeem this
Note by paying to the Holder an amount as follows (“Redemption Amount”): (i) if
the redemption is within the first 90 days this Note is in effect, then for an
amount equal to 120% of the Outstanding Balance of this Note, (ii) if the
redemption is on or between the 91st and 180th day this Note is in effect, then
for an amount equal to 135% of the Outstanding Balance of this Note. This Note
may not be redeemed after 180 days without written consent of the Holder. The
redemption must be closed and paid for within 3 Business Days following the
Notice Period or the redemption will be invalid and the Company may not redeem
this Note. The Holder may convert this Note pursuant to the terms hereof at all
times, including during the Notice Period, until the Redemption Amount has been
received in full.

 

(iii) Calculations. All calculations under this Section 3 shall be rounded up to
the nearest $0.00001 or whole share.

 

(iv) Reservation of Rights. Nothing herein shall limit a Holder’s right to
pursue actual damages or declare an Event of Default pursuant to Section 2
herein for the Company’s failure to deliver certificates representing shares of
Common Stock upon conversion within the period specified herein and such Holder
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief, in each case without the need to post a bond or provide other
security. The exercise of any such rights shall not prohibit the Holder from
seeking to enforce damages pursuant to any other Section hereof or under
applicable law.

 

6

 

 

(v) Subsequent Equity Sales. For a period of two (2) years from the Issuance
Date, in the event that the Corporation shall, at any time, issue or sell any
additional shares of Common Stock or Common Stock Equivalents (hereafter
defined) (“Additional Shares of Common Stock”), in a transaction other than an
Exempt Issuance (as defined below), at a price per share less than the
Conversion Price then in effect or without consideration (a “Dilutive Issuance”
based on a “Dilutive Issuance Price”), then the Conversion Price upon each such
issuance shall be reduced to the Dilutive Issuance Price, and the number of
shares Common Stock issuable upon conversion of this Note shall be increased on
a full ratchet basis to the number of shares of Common Stock determined by
multiplying the Conversion Price then in effect immediately prior to such
adjustment by the number of shares of Common Stock acquirable upon conversion of
this Note immediately prior to such adjustment and dividing the product thereof
by the Conversion Price resulting from such adjustment. By way of example, if E
is the total number of shares of Common Stock in effect pursuant to a conversion
of this Note immediately prior to such Dilutive Issuance, F is the Conversion
Price in effect immediately prior to such Dilutive Issuance, and G is the
Dilutive Issuance Price, the adjustment to the number of shares of Common Stock
issuable can be expressed in the following formula: Total number of shares of
Common Stock after such Dilutive Issuance = the quotient obtained from dividing
[E x F] by G. “Exempt Issuance” means the issuance of Common Stock pursuant to
the conversion of this Note.

 

(4)  Charges and Expenses.  Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. The Company shall pay all Transfer Agent fees, legal opinion
letter fees, as well as brokerage and clearing firm fees incurred by Holder for
the issuance and deposit of the Common Stock to Holder pursuant to any
conversion of this Note, as well as any and all other fees and charges required
by the respective parties as a condition to effectuate such issuance or clear
such deposit.  Any such fees or charges, as noted in this Section that are paid
by the Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144. 

 

(5) REISSUANCE OF THIS NOTE.

 

(a) Assignability. The Company may not assign this Note. This Note will be
binding upon the Company and its successors and will inure to the benefit of the
Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without Company’s approval.

 

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note representing the
outstanding Principal.

 

(6) NOTICES. Any notices, consents, waivers or other communications required or
permitted to be given under the terms hereof must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party)
(iii) upon receipt, when sent by email; or (iv) one (1) Trading Day after
deposit with a nationally recognized overnight delivery service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be those set forth in the communications
and documents that each party has provided the other immediately preceding the
issuance of this Note or at such other address and/or facsimile number and/or to
the attention of such other person as the recipient party has specified by
written notice given to each other party three (3) Business Days prior to the
effectiveness of such change. Written confirmation of receipt (i) given by the
recipient of such notice, consent, waiver or other communication, (ii)
mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (iii) provided by a nationally recognized overnight
delivery service, shall be rebuttable evidence of personal service, receipt by
facsimile or receipt from a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 



7

 

 

The addresses for such communications shall be:

 

If to the Company, to:

 

MassRoots, Inc.

Attn: Isaac Dietrich

100 W. Broadway

Office 04-109

Long Beach, CA 90802
(805) 214-8024

Isaac@MassRoots.com

 

If to the Holder:

[  ]

 

(7) APPLICABLE LAW AND VENUE. This Note shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of laws thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state courts of New York or in the federal courts located in the City and
County of New York, in the State of New York. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

(8) WAIVER. Any waiver by the Holder of a breach of any provision of this Note
shall not operate as or be construed to be a waiver of any other breach of such
provision or of any breach of any other provision of this Note. The failure of
the Holder to insist upon strict adherence to any term of this Note on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Note. Any waiver must be in writing.

 

(9) LIQUIDATED DAMAGES. The Company agrees to comply with any of the terms or
provisions of this Note, and acknowledges that Holder’s damages would be
uncertain and difficult (if not impossible) to accurately estimate because of
the inability to predict future interest rates, future share prices, future
trading volumes and other relevant factors. Accordingly, the Company agrees that
any fees, balance adjustments, default interest or other charges assessed under
this Note are not penalties but instead are intended to be, and shall be deemed,
liquidated damages (under Holder’s expectations that any such liquidated damages
will tack for purposes of determining the holding period under Rule 144).

 

[SIGNATURE PAGE FOLLOWS]

 

8

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 



  COMPANY:   MASSROOTS, INC.        

 By:

   

 Name: 

Isaac Dietrich  

 Title:

Chief Executive Officer

 

[Signature Page to Convertible Note No. [   ]]

 



 

 

 

EXHIBIT A

 

CONVERSION NOTICE

 

MassRoots, Inc.

Attn: Isaac Dietrich

100 W. Broadway

Office 04-109

Long Beach, CA 90802
(805) 214-8024

Isaac@MassRoots.com

 

The undersigned hereby elects to convert a portion of the $[  ] Convertible Note
issued to [  ]on December [  ], 2019 into shares of Common Stock of MassRoots,
Inc. according to the conditions set forth in the Note as of the date written
below.

 

By accepting this notice of conversion, you are acknowledging that the number of
shares to be delivered represents less than ten percent (10%) of the common
stock outstanding. If the number of shares to be delivered represents more than
9.99% of the Common Stock outstanding, this conversion notice shall immediately
and automatically be without further force or effect.

 



Date of Conversion:           Conversion Amount:           Conversion Price:    
      Shares to be Delivered:    

 

Shares delivered in name of:

 

[__]

 

Signature:           By:  [__]

 

 



 



